COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 BRENDA LIZ VIERA a/k/a BRENDA                    §
 LIZ SANCHEZ,                                                     No. 08-08-00333-CV
                                                  §
                   Appellant,                                        Appeal from the
                                                  §
 v.                                                                65th District Court
                                                  §
 CARMELO MANUEL VIERA,                                          of El Paso County, Texas
                                                  §
                   Appellee.                                       (TC#2007CM7002)
                                                  §

                                           OPINION

       In this divorce action, Brenda Liz Viera, Appellant, appeals the trial court’s division of the

marital estate and the designation of Carmelo Manuel Viera, Appellee, as joint managing conservator

of their minor children, alleging that the trial court abused its discretion. We affirm.

                                         BACKGROUND

       Brenda and Carmelo were married in March 2005, and two children were born of the

marriage. Approximately two-and-one-half years later, on October 17, 2007, Carmelo petitioned for

divorce, and Brenda filed her response and cross-petition. Each party alleged insupportability and

cruelty as grounds for divorce, and each sought designation as joint managing conservator of their

children. Before the final divorce hearing, the following documents were filed with the trial court.

                                             Inventory

Community Estate Assets

       Brenda did not file with the trial court an inventory and appraisement regarding any

community or separate estate assets or liabilities; however, Carmelo did. In his verified inventory

                                                  1
and appraisement of assets, liabilities, and community and separate estates, which contained only

recitals and no supporting documentation, Carmelo identified as belonging to the community estate

a residence with an alleged fair market value of $146,898 as of January 16, 2008, bearing a mortgage

of more than $128,000, and having a net equity of approximately $3,879.1 As to cash and accounts

with financial institutions, Carmelo identified a joint checking account with Brenda having an

account balance of $265, and a bank account bearing Carmelo’s name alone with a balance of $100,

for a cash total of $365.

        Carmelo identified two retirement benefits among the community’s assets. The first was a

thrift savings plan (TSP) to which Carmelo assigned a community value interest of $1,443 as of

January 16, 2008.2 According to Carmelo’s inventory, the TSP account had a balance of $24,184

as of September 30, 2007, two weeks before he filed for divorce, and was encumbered by a $10,000

loan.3 Carmelo’s inventory states that his creditable service regarding the TSP commenced in March

1996, nine years before he married Brenda. No financial documents were offered in support of

Carmelo’s representations regarding the TSP.

        Carmelo’s Federal Employees Retirement System (FERS) pension comprised the second

component of his retirement benefits. In his inventory, Carmelo identified the starting date of his

creditable service for the FERS pension as February 2006, eleven months after he married Brenda.



        1
            Amounts have been rounded to the nearest whole dollar.

        2
          The Thrift Savings Plan (TSP) is a component of the Federal Employees’ Retirement System Act of
1986. Federal Employees’ Retirement System Act of 1986, Pub. L. No. 99-335, 100 Stat. 514 (1986) (codified as
amended at 5 U.S.C.A. Pt. III, Subpt. G, Ch. 84, Subch. III (2010)).

        3
          The outstanding balance borrowed from the TSP is not included on Carmelo’s inventory as either a
community or separate debt. However, there is some evidence that the debt was incurred during the divorce
proceedings.

                                                        2
Carmelo did not submit with his inventory either a value for his FERS pension nor financial

evidence showing the value of the FERS account.

         A 2004 motorcycle was also listed in the inventory and was noted as being in Brenda’s

possession. Carmelo listed the fair market value of the motorcycle as $6,000, noting that no equity

existed in the vehicle, which had a loan balance of $16,000.4

Community Estate Liabilities

         As part of the community liabilities, Carmelo identified that he and Brenda were both named

on eleven accounts for which they owed creditors a total of $38,112. Carmelo’s attorney fees were

noted to be $4,550, while Brenda’s were listed as unknown. Carmelo also listed an unknown

balance for a deficiency related to the financing of a 2003 Honda minivan, which had been

repossessed.

                                               Proposed Distributions

Brenda

         In her proposed distribution of community assets and debts, Brenda asked that the community

property be divided by awarding her $6,973 cash allegedly withdrawn by Carmelo, $4,000 to match

the equity in the home, and one-half of Carmelo’s TSP in an amount of $12,092, all to be awarded

from the TSP, for a total of $23,065.76. Brenda proposed that Carmelo be awarded $4,000 equity

in the residence, and the remainder of $1,119 from his TSP. She also asked that the trial court award

all debts against Carmelo.

Carmelo

         In his proposed division of community assets, Carmelo sought the marital residence, which


         4
             The loan balance of this vehicle appears to be included in the community liabilities noted hereafter.

                                                            3
he valued at $3,879, after deducting the mortgage owed and a 10 percent cost related to selling the

home. Carmelo requested that funds in the checking accounts be distributed to him. As to his TSP,

Carmelo requested that he be awarded the entirety of what he had claimed to be the community

property interest in that account, $1,443. He also sought to receive all of the community estate

portion of his FERS pension, which Carmelo quantified as 22 percent of the total FERS account but

for which he failed to submit any evidence of value.

       Carmelo proposed that $6,000 from the proceeds of the sale of a 2004 motorcycle be

distributed to Brenda.5 According to Carmelo’s calculations, the value of the community assets were

$11,689 and as a result of his proposed division, Carmelo would receive $5,689 of the community

assets and Brenda would receive $6,000 of the community assets. As to the community liabilities,

Carmelo proposed that he be ordered to pay all of the debt identified in his inventory, as well as his

attorney fees, which had increased to $6,400, and the remaining $8,000 balance owed on the

repossessed Honda minivan. Under his proposal, Carmelo would be responsible for paying $52,513

of the community liabilities. Carmelo requested that Brenda be ordered to pay only her own attorney

fees in the sum of $4,000, and none of the community debt.

                                                Separate Property

       Brenda did not identify or claim any separate property. Carmelo not only claimed that

$12,742 of the TSP belonged to his separate estate, but also asserted that 78 percent of his FERS

pension was his separate property. Carmelo failed to present any tracing evidence in support of his

contention that these two components of his retirement benefits, in whole or in part, were of a

separate characterization.


       5
           At the final divorce hearing, Brenda testified that she had already sold the motorcycle.

                                                          4
                                            Final Hearing

        A final divorce hearing was conducted on September 8, 2008. Before any testimony was

presented, counsel for both parties informed the trial court that Brenda and Carmelo had agreed to

joint managing conservatorship with Brenda to establish the residence of the children. Carmelo’s

counsel informed the trial court that the primary issues for the trial court were relocation of Brenda

and the children to Puerto Rico, and division of the liabilities and assets of the marital estate, which

was described as essentially negative.

        Both Brenda and Carmelo testified at the hearing. The evidence showed that although

Brenda had a bachelor’s degree in transportation management, she had not worked or pursued

employment during all or part of the marriage due, in part, to her limited English-speaking abilities

and because of her strained relationship with her mother-in-law, with whom she did not wish to leave

their children. Brenda had filed a number of reports with Child Protective Services, the police

department, and Carmelo’s employer alleging that Carmelo was abusing her and the children. No

documents created as a result of Brenda’s reports to any of these agencies were offered into evidence.

However, a non-prosecution statement and two additional statements signed by Brenda before a

notary public in which she retracted her allegations were admitted into evidence. Brenda testified

that it was her responsibility to pay the bills with the money that Carmelo gave her. She also stated

that, although she had not looked for work since the divorce papers were filed, her brother had

purchased a car for her and was sending her $300 per week. Brenda also admitted that she had been

communicating with men over the internet and stated that the communications were not of a sexual

or romantic nature.

        Carmelo testified that he had been a federal employee for 12 years and had a TSP, which had


                                                   5
a balance of approximately $20,000 upon his marriage to Brenda and was presently valued at

$24,000 but was encumbered by the $10,000 loan which were used to pay some debts and support

Carmelo through the divorce process. In response to his counsel’s questioning, Carmelo stated that

he wanted the trial court to confirm his separate property interest in the TSP and FERS pension, and

claimed that 22 percent of the FERS pension was community property.6 Carmelo neither testified

nor offered any documentation into evidence regarding the value of his TSP or FERS accounts, but

he did state on cross-examination that he believed he had submitted documentation with his

inventory.7 He requested that he be awarded all community property assets and liabilities, including

the home, the equity in the home, and its mortgage, the community property interests in his

retirement benefits, along with all existing debt. Carmelo denied the family violence accusations

and noted that because of Brenda’s repeated, recanted, and unfounded accusations of abuse, he had

been subjected to Internal Affairs investigations, his ability to advance to a management-level

position had been eradicated, and his nomination for exemplary service had been withdrawn.

Carmelo requested that the children’s residence be restricted to El Paso to permit him to be active

in his children’s lives. Carmelo stated that he was willing to pay child support of $1,111 per month

and provide the children of the marriage with health insurance and pay one-half of their uninsured

medical costs.

         At no time during the hearing did either party offer into evidence any financial documents



         6
           This testimony is contrary to Carmelo’s sworn inventory wherein he claimed that the TSP was his
separate asset and 100 percent of the FERS was community property.

         7
            The appellate record does not contain any supporting documentation and there was no documentary or
expert testimony in support of Carmelo’s separate property characterizations or in support of any valuations
regarding the marital assets or liabilities, whether of a separate or community characterization, offered into evidence
at trial.

                                                           6
or records that would support or contradict either Carmelo’s valuation of the marital assets and

liabilities or his characterization of the assets or liabilities as separate or community. The trial court

ordered the parties to file written final arguments.

                                       Written Final Arguments

        In her final written argument to the trial court, Brenda argued that the trial court should not

order and impose a geographic restriction to El Paso County, Texas, and that, if it did so, it should

only impose the restriction while Brenda continued to live in El Paso County. She did not request

that she be named sole managing conservator of their children. Instead, Brenda argued that Carmelo

had failed to present clear and convincing evidence that his retirement funds were partially

accumulated by him prior to his marriage to Brenda, and complained that he had failed to offer

testimony regarding the amount of such funds that might be his separate property. As a result,

Brenda asserted that Carmelo had failed to overcome the community property presumption with

regard to those accounts.

        In his written closing argument, regarding their children, Carmelo requested that the trial

court: (1) award joint managing conservatorship of the children with Brenda as the primary joint

managing conservator and a geographic restriction to El Paso until Carmelo no longer resides in El

Paso; (2) direct that he pay child support of $1,111 per month; (3) grant him extended standard

possession; and (4) order him to provide health insurance for the children, with each parent paying

one-half of any uninsured medical expenses. Regarding the property and debt, Carmelo requested

that he receive the home and equity, his community and separate property interests in his FERS

pension and his TSP, and all personal property in his possession. Carmelo asked that he be directed

to pay the mortgage on the home and all of the community debt. He asked that Brenda receive all


                                                    7
furniture and furnishings in her possession as well as her personal property, and that she pay none

of the debts.

       In support of his requests, Carmelo argued that Brenda had attempted to have him fired from

his employment by making repeated reports of domestic violence and child abuse to his employer,

noting that Brenda had withdrawn domestic violence allegations on three occasions and that Child

Protective Services had ruled out any child abuse. Noting that Brenda has a college degree, Carmelo

explained that Brenda had not made efforts to find work during the marriage and had not made

attempts to improve her English-speaking abilities, even though the children’s paternal grandmother

was available to provide day care for the children in El Paso, and Brenda had a fully-paid

automobile. He explained that if Brenda was permitted to move the children, both of whom were

less than three-years’ old during the proceedings, it would impede his ability to foster a positive

relationship with his children, and would contravene the public policies established in the Texas

Family Code. Carmelo claimed that the $10,000 loan taken against his TSP was used for the living

expenses of the family, and was, therefore, a debt properly discharged by the community. He

informed the trial court that he was willing to pay the debts of the marriage, including the mortgage,

the deficiency judgment on the repossessed car, and the credit card debt in his and Brenda’s names.

                                          Divorce Decree

       The divorce decree was pronounced and rendered on October 13, 2008, and was signed by

the trial court on October 31, 2008. In the divorce decree, the trial court named Carmelo and Brenda

joint managing conservators of their children, with Brenda having the exclusive right to designate

the primary residence of the children within El Paso County and to change the primary residence

from El Paso County if Carmelo does not reside in El Paso County. The decree also included


                                                  8
provisions permitting the children to travel internationally under certain terms and conditions.

Carmelo was ordered to pay child support of $1,111 per month and provide health insurance for the

children, and each party was directed to pay one-half of the uninsured medical expenses.

       Brenda was awarded all personal property and cash in her possession or subject to her sole

control, and was ordered to pay any debts in her name alone. She was not ordered to pay any

community debt. Carmelo was awarded the marital residence, the cash and personal property in his

possession or subject to his sole control, and all of the separate and community property interest in

his FERS pension and TSP. Carmelo was ordered to pay the mortgage on the marital residence,

which had a principal sum of $104,000, as well as all other identified debts to creditors in the amount

of more than $56,100, and any debt in his name alone. The trial court confirmed 78 percent of

Carmelo’s FERS pension as his separate property but did not determine the values of Carmelo’s TSP

or FERS accounts. Each party was ordered to pay their respective attorneys’ fees.

       The divorce decree permanently enjoined Brenda from communicating in person, by

telephone, or in writing with Carmelo’s employer. Brenda’s motion to reconsider and motion for

new trial were denied by the trial court, and this appeal ensued.

                                           DISCUSSION

       As Issues One, Two, and Four attack the trial court’s division of community property, we

address them first, and address Issue Three, regarding conservatorship of the children, last.

                                         Standard of Review

       We review most appealable issues in a family law case, such as property division incident

to divorce or partition, conservatorship, visitation, and child support, under an abuse-of-discretion

standard. Garcia v. Garcia, 170 S.W.3d 644, 648 (Tex. App. – El Paso 2005, no pet.). The test for


                                                  9
an abuse of discretion is whether the trial court acted without reference to any guiding rules and

principles. Garcia, 170 S.W.3d at 649; Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238,

241-42 (Tex. 1985).

       In reviewing a trial court’s division of a marital estate, it is our duty to presume that the trial

court properly exercised its discretion. Chafino v. Chafino, 228 S.W.3d 467, 473 (Tex. App. – El

Paso 2007, no pet.); Burney v. Burney, 225 S.W.3d 208, 215 (Tex. App. – El Paso 2006, no pet.).

Thus, the party challenging the division bears the burden of demonstrating from the evidence in the

record that the trial court’s division was so unjust and unfair as to be an abuse of discretion.

Chafino, 228 S.W.3d at 473-74; Burney, 225 S.W.3d at 215.

       The Texas Family Code requires that a trial court “shall order a division of the estate of the

parties in a manner that the court deems just and right, having due regard for the rights of each party

and any children of the marriage.” TEX . FAM . CODE ANN . § 7.001 (Vernon 2006). Although the

division must be equitable, a trial court need not divide community property equally. Chafino, 228
S.W.3d at 474; Chacon v. Chacon, 222 S.W.3d 909, 915 (Tex. App. – El Paso 2007, no pet.).

     We employ a two-pronged test in determining whether the trial court abused its discretion and

inquire: (1) did the trial court have sufficient information upon which to exercise discretion, and (2)

did the trial court abuse its discretion by making a property division that was manifestly unjust or

unfair? Chafino, 228 S.W.3d at 472; Burney, 225 S.W.3d at 215; Chacon, 222 S.W.3d at 915. In

making the division, the trial court was authorized to consider a variety of factors, which our

jurisprudence commonly refers to as the “Murff” factors. Murff v. Murff, 615 S.W.2d 696, 699 (Tex.

1981); Garcia v. Garcia, 170 S.W.3d 644, 653 (Tex. App. – El Paso 2005, no pet.). Among the

variety of “Murff” factors that the trial court may consider in dividing the marital estate are: (1) the


                                                   10
spouses’ capacities and abilities; (2) benefits which the party not at fault would have derived from

the continuation of the marriage; (3) business opportunities; (4) relative physical conditions; (5)

relative financial conditions; (6) disparity of ages; (7) size of separate estates; (8) the nature of the

property; and (9) disparity of earning capacity. Murff, 615 S.W.2d at 699. “We defer to the trial

court’s determination of the credibility of the witnesses’ testimony and disturb the trial court’s

findings only in a case of clear abuse of discretion.” Burney, 225 S.W.3d at 215; see Murff, 615
S.W.2d at 700 (absent an abuse of discretion, the trial court’s property division will not be disturbed

on appeal).

         In a non-jury trial such as this, where we are without the benefit of the trial court’s formal

findings of fact and conclusions of law, we will presume that the trial court made all findings

necessary to support the judgment.8 Chafino, 228 S.W.3d at 472; Sprick v. Sprick, 25 S.W.3d 7, 11

(Tex. App. – El Paso 1999, pet. denied); see also Gainous v. Gainous, 219 S.W.3d 97, 103 (Tex.

App. – Houston [1st Dist.] 2006, pet. denied) (Where a trial court does not enter findings of fact or

conclusions of law, we must draw every inference supported by the record in favor of the trial court’s

judgment). We will affirm the trial court’s judgment if it can be upheld on any legal theory that is

supported by the evidence. Gainous, 219 S.W.3d at 103.

         The Texas Family Code establishes a presumption that property possessed by either spouse

during or at the dissolution of marriage is community property. TEX . FAM . CODE ANN . § 3.003(a)

(Vernon 2006); Sprick, 25 S.W.3d at 17. The community property presumption applies not only to

assets but to liabilities, as well. Sprick, 25 S.W.3d at 17. Therefore, there is a presumption that debt


        8
           On November 21, 2008, Brenda requested that the trial court issue findings of fact and conclusions of
law. There are no such findings or conclusions in the record, and there is nothing in the record demonstrating that
Brenda filed a notice of past due findings with the court.

                                                         11
acquired by either spouse during marriage was procured on the basis of community credit. Sprick,
25 S.W.3d at 17, citing Wierzchula v. Wierzchula, 623 S.W.2d 730, 732 (Tex. Civ. App. – Houston

[1st Dist.] 1981, no writ). An asset purchased on borrowed funds is presumptively community in

character, and borrowed funds that are utilized for living expenses should be treated the same.

Sprick, 25 S.W.3d at 17. The spouse attempting to rebut these presumptions bears the burden of

proof and the degree of proof required is clear and convincing evidence. TEX . FAM . CODE ANN . §

3.003(b) (Vernon 2006); Sprick, 25 S.W.3d at 17.

       Property owned or claimed by a spouse before marriage or acquired after marriage by gift,

devise, or descent is that spouse’s separate property. TEX . CONST . art. XVI, § 15; TEX . FAM . CODE

ANN . § 3.001(1)(2) (Vernon 2006). As to separate property, the trial court is without authority to

divest a spouse of it. Burney, 225 S.W.3d at 215; see Cameron v. Cameron, 641 S.W.2d 210, 215-

16 (Tex. 1982); Langston v. Langston, 82 S.W.3d 686, 688 (Tex. App. – Eastland 2002, no pet.)

(trial court may not divest a spouse of separate property and award it to the other spouse).

       In Issue One, Brenda first complains that the trial court erred and abused its discretion when

it characterized Carmelo’s separate debt as community-property debt in its attempt to make a fair

and just division of the marital estate. We disagree.

       Brenda bases her contention upon Carmelo’s answer when he was asked, “How did you

acquire so much debt?” Carmelo answered that after he came to the United States from Puerto Rico,

Brenda was his girlfriend and “[s]he wanted to come to the U.S. at all costs[,] basically.” Carmelo

then explained:

       I had to start getting into debt to pay for an apartment for her, get a vehicle for her.
       I wasn’t making enough money. I didn’t make or we didn’t make sound decisions[,]
       you might say, regarding how much we could afford. I had to self[-]fund my moves


                                                 12
         from basically Puerto Rico to Florida and then from Florida to El Paso. She always
         promised me that she was going to help me out, that she had her degree and she could
         find a job anywhere, but never did. So I had to continue to pay our debts and the
         house and[,] in the meantime[,] trying to give her the lifestyle that she always
         required for me. I kept on going into more debt and more debt to the point that we
         are at now.9


Carmelo testified that Brenda made most of the credit applications, and explained that he was not

able to specify the amount of his individual debt prior to marrying Brenda. None of the testimony

elicited by either party at the hearing developed a time line by which to aid the trial court in

identifying the debts as being incurred by either Carmelo or Brenda prior to their marriage or as

being incurred during the marriage.

         Typically, when reviewing an assertion of mischaracterization of separate or community

property, we look to our opinion in Tate for guidance in resolving the issue before us and conducting

a proper harm analysis. Tate v. Tate, 55 S.W.3d 1, 6-7 (Tex. App. – El Paso 2000, no pet.). Here,

we are not asked to review a mischaracterization of assets but, instead, we are asked to review the

trial court’s alleged mischaracterization of debt. An obligation to pay which arises before marriage

should be treated as the incurring spouse’s separate debt and cannot be assigned to the non-incurring

spouse.10 Love v. Bailey-Love, 217 S.W.3d 33, 35 (Tex. App. – Houston [1st Dist.] 2006, no pet.).


         9
             In her brief, Brenda has characterized this testimony as Carmelo’s explanation that he had incurred the
debts prior to their marriage. She also characterizes Carmelo’s testimony as showing that he went into debt moving
to various cities within the United States prior to marrying her, that he went into debt to provide her with an
apartment in Puerto Rico before marriage, and that the motor-vehicle debt was acquired prior to marriage. Based
upon our review, these characterizations are unsupported by the record. W e also note that Brenda has not provided
citations to the record in support of her argument as required by Texas Rule of Appellate Procedure 38.1(i). T EX . R.
A PP . P. 38.1(i).

         10
              Section 3.202 of the Texas Family Code provides that a spouse’s separate property is not subject to
liabilities of the other spouse unless both spouses are liable by other rules of law. T EX . F AM . C ODE A NN .§ 3.202(a)
(Vernon 2006). Unless both spouses are personally liable as otherwise provided, the community property subject to
a spouse’s sole management, control, and disposition is not subject to any liabilities that the other spouse incurred
before marriage or to any nontortious liabilities that the other spouse incurs during marriage. T EX . F AM . C O D E

                                                            13
A debt acquired by either spouse during marriage is presumptively a community debt. Sprick, 25
S.W.3d at 17. However, the parties in a divorce proceeding are responsible for providing the trial

court with a basis upon which it may make a division of the estate. Chafino, 228 S.W.3d at 473;

Burney, 225 S.W.3d at 215.

         We note that Brenda did not present any evidence to the trial court, through documentation,

through her own testimony, or through cross-examination of Carmelo, which would aid it in

knowing when and by whom any of the debts at issue were incurred. In the hearing before the trial

court, Brenda did not ask the trial court to characterize any debt as being Carmelo’s separate debt.

Nor did she attempt to identify on appeal any specific debt which the trial court should have

identified as Carmelo’s separate debt. As the spouse attempting to rebut the presumption that the

debt at issue is community debt, Brenda bears the burden of supporting her rebuttal attempt with

clear and convincing evidence. Sprick, 25 S.W.3d at 17. For the foregoing reasons, she has failed

to meet her burden.

         The trial court ordered that Carmelo pay all of the debt, including debt in his own name but

it did not order Brenda to pay any debt, except for debt incurred in her name alone. As we are

without the benefit of the trial court’s formal findings of fact and conclusions of law, we presume

that the trial court made all findings necessary to support the judgment. Chafino, 228 S.W.3d at 472;

Sprick, 25 S.W.3d at 11; see Gainous, 219 S.W.3d at103. Because Brenda failed to rebut the

community-debt presumption by clear and convincing evidence, we find that the trial court did not




A N N .§ 3.202(b)(1)(2) (Vernon 2006). However, the community property which is subject to a spouse’s sole or joint
management, control, and disposition is subject to the liabilities incurred by the spouse before or during marriage.
T EX . F AM . C O D E A N N .§ 3.202(c) (Vernon 2006).

                                                         14
abuse its discretion. TEX . FAM . CODE ANN . § 3.003(a) (Vernon 2006); Sprick, 25 S.W.3d at 17;

Gainous, 219 S.W.3d at 103. Issue One is overruled.

         In Issue Two, Brenda complains: (1) that no evidence was elicited at the hearing to show the

date of marriage or to show whether Carmelo was a federal employee on the date of marriage; and

(2) that Carmelo’s evidence is insufficient to overcome the presumption that the retirement benefits

are community property. Therefore, Brenda asserts that she is entitled to receive an equal division

of Carmelo’s retirement benefits for the entire period of Carmelo’s creditable service with his

employer.

                                         Standard of Review

         Generally, the characterization of property as separate or community is determined by its

character at inception. Leax v. Leax, 305 S.W.3d 22, 33 (Tex. App. – Houston [1st Dist.] 2009, pet.

denied); McClary v. Thompson, 65 S.W.3d 829, 834 (Tex. App. – Fort Worth 2002, pet. denied).

Property possessed by either spouse during or upon dissolution of the marriage is presumed to be

community property, and a spouse wishing to overcome the community-property presumption must

prove the separate character of the property by clear and convincing evidence. TEX . FAM . CODE

ANN . §§ 3.003(a) & (b) (Vernon 2006); Sprick, 25 S.W.3d at 17; Phillips v. Phillips, 296 S.W.3d
656, 674 (Tex. App. – El Paso 2009, pet. denied); Long v. Long, 234 S.W.3d 34, 37 (Tex. App. –

El Paso 2007, pet. denied); Tate, 55 S.W.3d at 4. Clear and convincing evidence means the measure

or degree of proof that will produce in the mind of the trier of fact a firm belief or conviction as to

the truth of the allegations sought to be established. See TEX . FAM . CODE ANN . § 101.007 (Vernon

2008).




                                                  15
       Property owned before marriage, or acquired during marriage by gift, devise, or descent, is

separate property. TEX . FAM . CODE ANN . § 3.001; Phillips, 296 S.W.3d at 674; Long, 234 S.W.3d

at 37; Tate, 55 S.W.3d at 4. Where an asset is purchased during marriage with monies traceable to

a spouse’s separate estate, the asset may be appropriately characterized as separate property.

Phillips, 296 S.W.3d at 674; Long, 234 S.W.3d at 37. However, a spouse’s “mere testimony that

property was purchased with separate funds, without any tracing of the funds, is insufficient to rebut

the community presumption.” Boyd v. Boyd, 131 S.W.3d 605, 612 (Tex. App. – Fort Worth 2004,

no pet.); Zagorski v. Zagorski, 116 S.W.3d 309, 316 (Tex. App. – Houston [14th Dist.] 2003, pet.

denied) (op. on reh’g).

       In reviewing an alleged characterization error, we must utilize a two-pronged approach and

determine first whether the trial court’s finding of separate property is supported by clear and

convincing evidence and, if it is not, we must then determine whether the characterization error

caused the trial court to abuse its discretion in the overall division of the community estate. Jurek

v. Couch-Jurek, 296 S.W.3d 864, 873 (Tex. App. – El Paso 2009, no pet.), citing TEX . R. APP . P.

44.1(a)(1) (“no judgment may be reversed on appeal on the ground that the trial court made an error

of law unless the court of appeals concludes that the error complained of probably caused the

rendition of an improper judgment”); Long, 234 S.W.3d at 38. Thus, a party challenging the trial

court’s characterization must first establish error by challenging the legal or factual sufficiency of

the evidence to support the separate property characterization, and must then conduct a harm analysis

and show that because of the mischaracterization, the overall division of the property constitutes an

abuse of discretion. See Jurek, 296 S.W.3d at 873, citing Tate, 55 S.W.3d at 6-7.

                                            Application


                                                 16
       First, in their respective filings, both Brenda and Carmelo stated that they were married on

or about March 10, 2005. This date was never contested by either party and is not dispositive of the

more significant mischaracterization issue which Brenda raises. Therefore, we proceed to the

mischaracterization complaint.

       In support of his claim that some portion of his FERS pension account is his separate

property, Carmelo testified that he had worked for about 12 years with the federal government.

However, Carmelo presented no evidence regarding the values of either the TSP or FERS retirement

account, although he claimed 78 percent of the FERS retirement to be his separate property. Neither

Carmelo’s testimony nor his sworn inventory, which is simply another form of testimony, are

supported by other evidence such as periodic account statements, bank records, or employment

payroll records. Such records could have demonstrated the date on which Carmelo commenced his

federal employment, the date on which he first made contributions to the TSP account and his FERS

pension account, and the value of each account at the time of divorce. In sum, Carmelo’s mere

testimony and lack of supporting documentation are insufficient to trace the funding of his TSP and

FERS accounts to any property owned before marriage, and we therefore find that he failed to prove

by clear and convincing evidence that the FERS pension is part of his separate estate. TEX . FAM .

CODE ANN . §§ 3.001, 3.002, 3.003; Boyd, 131 S.W.3d at 612; see Ganesan v. Vallabhaneni, 96
S.W.3d 345, 354 (Tex. App. – Austin 2002, pet. denied) (where husband’s testimony and exhibits

offered into evidence failed to provide account numbers, statements of accounts, dates of transfers,

amounts transferred into and from accounts, sources of funds, or any asset tracing, such evidence

was insufficient to constitute clear and convincing evidence establishing separate property character

husband’s accounts or to rebut the presumed community-property character of the account); Osorno


                                                 17
v. Osorno, 76 S.W.3d 509, 512 (Tex. App. – Houston [14th Dist.] 2002, no pet.) (in the absence of

deposit slips and bank records tracing the source of the funds, husband’s testimony was insufficient

to overcome the community property presumption); compare Zagorski, 116 S.W.3d at 316-17

(husband called three witnesses who testified regarding the existence of husband’s bank account

prior to marriage and identified the source of funds therein, and husband presented documentary

evidence concerning the account, thereby establishing that the account funds were his separate

property); Newland v. Newland, 529 S.W.2d 105, 107-09 (Tex. Civ. App. – Fort Worth 1975, writ

dism’d) (because husband’s testimony was corroborated by bank records and documentary evidence,

husband established that funds in account were his separate property).

       Because Carmelo’s testimony alone was insufficient to rebut the community property

presumption regarding his TSP and FERS accounts, we likewise find that the trial court’s separate-

property characterization of a portion of the FERS pension was not supported by clear and

convincing evidence. TEX . FAM . CODE ANN . § 3.003(b); Boyd, 131 S.W.3d at 612; Long, 234
S.W.3d at 37-38.

                                           Harm Analysis

       Because Brenda has demonstrated error, we next consider whether this mischaracterization

of the FERS pension as separate property caused the trial court to abuse its discretion. Jurek, 296
S.W.3d at 873; Long, 234 S.W.3d at 38. The mere mischaracterization of community property as

separate property does not require reversal. Boyd, 131 S.W.3d at 617. A trial court does not abuse

its discretion if the mischaracterization has but a de minimus effect on the division of the community

estate. Boyd, 131 S.W.3d at 617; Robles v. Robles, 965 S.W.2d 605, 621-22 (Tex. App. – Houston

[1st Dist.] 1998, pet. denied). However, if the trial court’s mischaracterization is of such a


                                                 18
magnitude that it affects the just and right division of the community estate, we must remand the

entire case to the trial court so that it may make a just and right division of the estate based upon the

proper characterization of the property. Jacobs v. Jacobs, 687 S.W.2d 731, 732 (Tex. 1985); Boyd,
131 S.W.3d at 617; Robles, 965 S.W.2d at 615.

        Brenda was required to not only show the trial court erred in characterizing a portion of

Carmelo’s retirement benefits as error but must also show that because of this mischaracterization,

the trial court’s overall division of the property constitutes an abuse of discretion. Jurek, 296 S.W.3d

at 873, citing Tate, 55 S.W.3d at 6-7. However, there is no evidence to establish the actual values

of Carmelo’s retirement benefits, nor the total value of the community estate. Brenda makes no

argument that the error was harmful at all; rather, Brenda simply asserts that we should “order an

equal division of the retirement benefits covering the entire period of [Carmelo’s] creditable service

with the federal government,” or that “the Court” should award one-half of Carmelo’s retirement

benefits from the filing of the divorce petition to the date of divorce “to prevent her from being

completely divested of all right, title, and interest in and to these retirement benefits.”

        The trial court is required to divide the estate of the parties in a manner that the trial court

deems just and right, with due regard for the rights of each party and any children of the

marriage. TEX . FAM . CODE ANN . § 7.001 (Vernon 2006). Yet, there is no requirement that the

community share of retirement benefits be divided equally. LaFrensen v. LaFrensen, 106 S.W.3d
876, 878 (Tex. App. – Dallas 2003, no pet.). It is within the trial court’s discretion to grant a

disproportionate share to one of the parties. LaFrensen, 106 S.W.3d at 878; Murff, 615 S.W.2d at

699. As our own review does not demonstrate that the trial court’s mischaracterization error was

harmful, we overrule Issue Two.


                                                   19
         In her fourth issue on appeal, Brenda complains that the trial court abused its discretion in

dividing the marital estate by failing to give due consideration to the Murff factors and in failing to

consider Brenda’s evidence of Carmelo’s cruel treatment. Murff, 615 S.W.2d at 699. Initially, we

note that Murff sets forth a non-exclusive list of factors which a trial court may consider in its

division of the marital estate. Murff, 615 S.W.2d at 699. Second, because there are no findings of

fact nor conclusions of law, we have no evidence before us which demonstrates the specific factors

that the trial court may or may not have considered in making its division of the marital estate. We

therefore presume that the trial court made all findings necessary to support the judgment. Chafino,
228 S.W.3d at 472; Sprick, 25 S.W.3d at11; Gainous, 219 S.W.3d at 103. We will affirm the trial

court’s judgment if it can be upheld on any legal theory that is supported by the evidence. Gainous,
219 S.W.3d at 103.

         Here, because the trial court’s division is supported by some evidence of a substantive and

probative character, we find that the trial court did not abuse its discretion upon this basis. See

Garcia, 170 S.W.3d at 649. In reviewing the record, it is clear to us, as it must have been to the trial

court, that the marital estate was in a cash-negative status. Both Brenda and Carmelo testified before

the trial court. The court heard evidence that most of the credit applications had been made by

Brenda. The evidence showed that despite her college education and ability to work, Brenda had

not made efforts to either work to improve the family’s financial status, or to improve her English-

speaking skills for that purpose.11            Brenda testified that since the initiation of the divorce

proceedings, her brother had bought her a car and was sending her $300 per week in support of her



         11
              English is not Brenda’s primary language, and she noted that her limited English skills affected her
ability to interact with customers when she worked at a retail store.

                                                          20
and her children. Carmelo had agreed to take all of the debt, provide health insurance for the

children, and pay $1,111 per month in child support, while caring for his own mother and his oldest

child.

         Brenda admitted that she had been corresponding with at least four males over the internet

during the marriage but denied that there were any romantic or sexual components to these

communications. The trial court heard Brenda’s and Carmelo’s litany of accusations and, arguably,

cruelty, against the other. Deferring to the trial court’s determination on witness credibility, and

based upon our review of the record, we do not find that a clear abuse of discretion exists which will

permit us to disturb the trial court’s findings. Burney, 225 S.W.3d at 215; see Murff, 615 S.W.2d

at 700 (absent an abuse of discretion, the trial court’s property division will not be disturbed on

appeal). Issue Four is overruled.

         In her third issue on appeal, Brenda asserts that the trial court abused its discretion in naming

Carmelo as joint managing conservator because the record supports a finding that Carmelo

committed family violence under Section 153.004 of the Texas Family Code. TEX . FAM . CODE ANN .

§ 153.004 (Vernon 2008). In determining whether to appoint a party as a sole or joint managing

conservator, Section 153.004(a) of the Texas Family Code requires the trial court to consider

evidence of the intentional use of abusive physical force by a party against the party’s spouse, a

parent of the child, or any person younger than 18 years of age committed within a two-year period

preceding the filing of the suit or during the pendency of the suit. TEX . FAM . CODE ANN . §

153.004(a) (Vernon 2008). A court is barred from appointing joint managing conservators if

credible evidence is presented of a history or pattern of past or present child neglect, or physical or




                                                    21
sexual abuse by one parent directed against the other parent, a spouse, or a child as set forth in

Section 153.004(b). TEX . FAM . CODE ANN . § 153.004(b) (Vernon 2008).

       A trial court has wide discretion when determining the best interest of a child with regard to

custody, visitation, and possession. Pena v. Pena, 8 S.W.3d 639, 639 (Tex. 1999); Gillespie v.

Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). The record before us contains no police or CPS reports,

no judgments, and no protective order. Therefore, the evidence which the trial court had before it

for its consideration in determining the best interests of the child was the parents’ testimony,

evidence presented at the final hearing, and their pleadings.

       When a trial court is presented with conflicting evidence, it may believe one witness and

disbelieve others. McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986); Gonzalez v.

Gonzalez, No. 08-01-00453-CV, 2004 WL 1178898, at *6 (Tex. App. – El Paso May 27, 2004, no

pet.) (not designated for publication) (McClure, J., concurring) (“Where the parties tell different

versions of a confrontation, the trial court must determine the weight and credibility of the

evidence.” ); Clark v. Funk, No. 08-97-00634-CV, 2000 WL 1203942, at *5 (Tex. App. – El Paso

August 24, 2000, no pet.) (not designated for publication). “Where there is nothing in the record to

demonstrate that the trial court did not consider the testimony of family violence, the trial court

rarely abuses its discretion in granting joint managing conservatorship.” Gonzalez, 2004 WL
1178898, at *6. Here, Brenda testified that she had reported Carmelo to the police for domestic

violence and to CPS for child neglect. Her testimony was contradicted by both Carmelo’s testimony

and by multiple signed and notarized documents wherein she expressly retracted her allegations. The

testimony related to child neglect was likewise contradictory. As no findings of fact or conclusions

of law were entered by the trial court, it appears that the trial court determined that Brenda’s


                                                22
evidence of domestic violence and child neglect was not credible, and that the trial court discounted

it. Having considered the record before us, we will not interfere with the trial court’s credibility

determination. See Pena, 8 S.W.3d at 639; Gonzalez, 2004 WL 1178898, at *6.

       Moreover, in her pleadings, Brenda requested that she and Carmelo be appointed joint

managing conservators of their children, and at the final hearing, when the trial court asked, “You

all agree to joint managing conservatorship?,” Brenda’s counsel answered, “Yes, Sir.” The parties

also filed a Rule 11 Agreement setting forth an agreed parenting plan. TEX . R. CIV . P. 11. At no

time prior to the entry of the divorce decree did Brenda ever put the trial court on notice that she

desired any outcome other than joint managing conservatorship for her children. For the foregoing

reasons, we conclude that the trial court did not abuse its discretion in awarding joint managing

conservatorship in this matter. Issue Three is overruled.

                                         CONCLUSION

       Having overruled Brenda’s issues, the trial court’s judgment is affirmed.



                                              GUADALUPE RIVERA, Justice
January 12, 2011

Before Chew, C.J., McClure, and Rivera, JJ.




                                                 23